J-S25032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JOYCE TARR                               :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 FABIAN YOUNG                             :
                                          :
                    Appellant             :         No. 172 WDA 2022

               Appeal from the Order Entered January 26, 2022
              In the Court of Common Pleas of Crawford County
                     Civil Division at No(s): 2021-120-S


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                          FILED: OCTOBER 21, 2022

      Appellant, Fabian Young (“Father”), appeals pro se from the order

entered in the Crawford County Court of Common Pleas, granting primary

physical custody of, and sole decision-making authority concerning, minor

children, L.Y., A.Y., and J.Y. (“Children”) to Appellee, Joyce Tarr (“J.T.”). We

affirm.

      The trial court set forth the relevant facts and procedural history of this

case as follows:

          This [c]ourt held a de novo custody trial on January 24,
          2022 at Father’s request.     The parties are [J.T.] and
          [Father], who was recently confirmed as the father of the
          three Children through paternity testing.

          The subjects of this custody action (hereafter “the
          Children”) are [L.Y.], born July…2017 (currently age 4),
          [A.Y.], born December…2018 (currently age 3), and [J.Y],
          born February…2020 (turning 2 in February).
J-S25032-22


          On March 24, 2021, the biological mother of the Children,
          [B.K. (“Mother”)], died of a drug overdose. The Children
          resided with their mother since birth at [J.T.’s] residence…in
          Guys Mills, Pennsylvania. Presently residing at [J.T.’s]
          residence are: [J.T], [J.T.’s grandson R.K.], and the
          Children.

          The biological father is [Father]. Father resides in Edinboro,
          PA, with his girlfriend [J.G., J.G.’s] five year old son [M.],
          [Father’s] fourteen year old daughter [N.], and, on
          weekends, [Father’s] thirteen year old son. Last week,
          Father started a job as a health care worker at Cross Home
          Care. Father reports he receives income from side jobs and
          two businesses: a cleaning service for Airbnb and another
          online business. Father’s girlfriend works at Walmart in
          Edinboro, Pennsylvania.

          This case has a long procedural and factual history both
          before and after [J.T.] filed for custody in April of 2021. The
          circumstances surrounding [J.T.] filing for custody of the
          Children were as follows: when [Mother] died in March of
          2021, [Maternal Grandmother], made an emergency
          telephone call to [J.T.] and asked her to care for the
          Children. ([Mother] and the Children had been living with
          [J.T.] and the Children knew her as a caregiver).[1] For the
          transfer, [Maternal Grandmother] arranged to meet [J.T.] in
          a church parking lot. When [J.T.] arrived and was waiting
          for car seats, Father also arrived. The situation became
          hostile and [Maternal Grandmother] called the police. When
          the officers arrived, they permitted the Children to go with
          their father. Father put the children in his car and left
          without car seats.

          Having no way to see the Children and no way to contact
          Father, [J.T.] filed for custody and appeared in Custody
____________________________________________


1 Mother was raised by her stepfather, J.O., and step-grandmother, J.T.
Mother resided with J.T. frequently throughout her life, including after she
gave birth to Children. Children primarily resided in J.T.’s home with Mother
since they were born. J.T. is the step-great-grandmother to Children, and
Children considered J.T. as a grandparent. Although Children primarily
resided with J.T., on the evening before Mother’s death, Children had visited
with Maternal Grandmother so they were not in J.T.’s care when Mother died.

                                           -2-
J-S25032-22


       Motions Court on April 14, 2021. The Honorable Mark D.
       Stevens awarded legal and physical custody of the Children
       to [J.T.] Then on April 19, 2021, [J.T.] filed a Motion to
       Preserve the Status Quo. On April 22, 2021, the Honorable
       John F. Spataro ordered that the Children be immediately
       returned to [J.T.] pending mediation. The Judge ordered all
       law enforcement authorities to enforce the order. Erie
       County Judge John J. Trucilla ordered Erie County law
       enforcement and Sheriff’s department to enforce Judge
       Spataro’s order. The case proceeded to mediation on June
       14, 2021. Father did not appear. Judge Spataro entered
       an order following the recommendation of the mediator that
       [J.T.] have sole legal and physical custody and reaffirming
       that all law enforcement were requested to enforce the
       order.

       On June 25, 2021, Father filed a Request for De Novo
       Hearing stating he was in Florida and did not receive notice
       of the mediation. Upon receipt of the request, Judge
       Spataro ordered the case to be returned to mediation. [J.T.]
       filed an Emergency Petition for Contempt on July 21, 2021.
       The motion was withdrawn as Father had already been
       found in contempt of Erie County Judge Trucilla’s Order by
       the Honorable Connelly Marucci on July 23, 2021. On July
       29, 2021, four months after Father left with the Children,
       Father relinquished the Children to the Erie County Sheriff’s
       Office and [J.T.] received the Children.

       Father then filed a Petition to Modify Judge Spataro’s June
       14, 2021 custody order seeking sole legal and physical
       custody of the Children and, once again, the case was
       scheduled for mediation. This time Father appeared. Judge
       Spataro adopted the recommendation of the mediator and
       entered an order dated August 20, 2021 giving [J.T.]
       primary physical custody. Father was given as many
       supervised visits as he can afford at The Center For Family
       Services. [J.T.] and Father were given shared legal custody
       with [J.T.] having sole decision-making authority.

       On August 26, 2021, Father’s mother [M.B.], who is the
       paternal grandmother to the Children [(“Paternal
       Grandmother”)], filed a Petition to Intervene.       (When
       paternity was established at our de novo hearing on January
       24, 2022, the subject of this opinion, the [c]ourt granted

                                   -3-
J-S25032-22


         [Paternal Grandmother’s] Petition to Intervene.)

         In September, Father filed a pro se Petition for Contempt, a
         Motion for Emergency Custody Order and a Request for a
         De Novo Custody Hearing. Father also filed a Motion for
         Guardian Ad Litem [(“GAL”)] and a Motion for an Expedited
         Hearing. The Motion for Emergency Custody was denied by
         Judge Spataro on September 20, 2021. The remainder of
         the Motions were heard by the Honorable Senior Judge
         William R. Cunningham on September 27, 2021. Judge
         Cunningham granted the request for a [GAL], and appointed
         Mary Adelman, Esquire, as the GAL. Judge Cunningham
         denied or otherwise dispensed the remainder of Father’s pro
         se motions, ordering [Father] to complete paternity testing
         to establish standing for both Father and [Paternal
         Grandmother].

(Opinion and Order, filed 1/26/22, at 1-2).

      Following the September 27, 2021 hearing, the court entered an opinion

and order on October 6, 2021, expressly rejecting Father’s claim that J.T.

lacked standing to bring the custody action. The court made clear that J.T.

has been in loco parentis to Children their entire lives.    (See Opinion and

Order, filed 10/6/21, at 7-9).

      The court held a de novo custody trial on January 24, 2022. On January

26, 2022, the court entered a custody order adopting the same arrangement

set forth in the August 20, 2021 order, namely, awarding J.T. primary physical

custody of Children and Father supervised visitation at The Center for Family

Services; and for J.T. and Father to share legal custody, with J.T. to have sole

decision-making authority. Father timely filed a notice of appeal on February




                                     -4-
J-S25032-22


7, 2022.2

       Father raises four issues for our review:

           Did the [trial] court commit an abuse of discretion erring
           when it determined that it had jurisdiction to commence
           [J.T.’s] child custody action?

           Did the [trial] court commit an abuse of discretion erring
           when it found that [J.T.] had standing to initiate her custody
           action?

           Did the [trial] court commit an abuse of discretion erring
           when it entered an order of default judgment that
           relinquished [Father]’s parental rights to [J.T.]?

           Did the [trial] court commit an abuse of discretion erring
           when it allowed the child custody proceedings to egregiously
           proceed past the allotted time established by law?

(Father’s Brief at iv).3

       In custody cases, the relevant scope and standard of review are as

follows:

           [T]he appellate court is not bound by the deductions or
           inferences made by the trial court from its findings of fact,
           nor must the reviewing court accept a finding that has no
____________________________________________


2 Father did not file a concise statement of errors complained of on appeal
contemporaneously with his notice of appeal per Pa.R.A.P. 1925(a)(2)(i).
Following a directive from this Court to file his concise statement by March 14,
2022, Father complied and filed his concise statement on March 9, 2022. We
decline to quash Father’s appeal or deem his issues waived under these
circumstances. See In re K.T.E.L., 983 A.2d 745, 747 n.1 (Pa.Super. 2009)
(stating that appellant’s failure to file concise statement contemporaneously
with notice of appeal in children’s fast track case did not result in waiver on
appeal where appellant subsequently filed statement, and there was no
allegation of prejudice based on late filing).

3We note that Father improperly refers to himself as “appellee” and to J.T. as
“appellant” throughout his brief which makes it difficult to read in some places.

                                           -5-
J-S25032-22


        competent evidence to support it…. However, this broad
        scope of review does not vest in the reviewing court the duty
        or the privilege of making its own independent
        determination…. Thus, an appellate court is empowered to
        determine whether the trial court’s incontrovertible factual
        findings support its factual conclusions, but it may not
        interfere with those conclusions unless they are
        unreasonable in view of the trial court’s factual findings; and
        thus, represent a gross abuse of discretion.

R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super. 2009) (quoting

Bovard v. Baker, 775 A.2d 835, 838 (Pa.Super. 2001)).            “On issues of

credibility and weight of the evidence, we defer to the findings of the trial

judge who has had the opportunity to observe the proceedings and demeanor

of the witnesses.” R.M.G., Jr., supra.

        The parties cannot dictate the amount of weight the trial
        court places on the evidence. Rather, the paramount
        concern of the trial court is the best interest of the child.
        Appellate interference is unwarranted if the trial court’s
        consideration of the best interest of the child was careful
        and thorough, and we are unable to find any abuse of
        discretion.

Id. (quoting S.M. v. J.M., 811 A.2d 621, 623 (Pa.Super. 2002)). Additionally,

when making an award of custody, the court must evaluate the custody factors

delineated in Section 5328. See 23 Pa.C.S.A. § 5328(a) (factors to consider

when awarding custody).

     In his first issue, Father argues the trial court lacked jurisdiction over

the custody matter. Father asserts that Erie County was the proper venue in

which to file the custody complaint because Children had resided there for 12

months preceding the filing of the complaint.         Father claims that J.T.


                                     -6-
J-S25032-22


improperly filed the custody complaint in Crawford County, before she had

“physical possession of the children[.]” (Father’s Brief at 8). Father insists

J.T. knowingly and intentionally included misstatements and omissions of

material facts in the complaint,4 which prevented the court from performing

its “neutral and detached function, thereby voiding the complaint.” (Id. at 9).

We disagree.

       Initially, we observe:

          A court’s decision to exercise or decline jurisdiction is
          subject to an abuse of discretion standard of review and will
          not be disturbed absent an abuse of that discretion. Under
          Pennsylvania law, an abuse of discretion occurs when the
          court has overridden or misapplied the law, when its
          judgment is manifestly unreasonable, or when there is
          insufficient evidence of record to support the court’s
          findings.     An abuse of discretion requires clear and
          convincing evidence that the trial court misapplied the law
          or failed to follow proper legal procedures.

Lucas v. Lucas, 882 A.2d 523, 527 (Pa.Super. 2005).              This Court has

explained:

          Frequently, the terms jurisdiction and venue are used
          interchangeably although in fact they represent distinctly
          different concepts. Subject matter jurisdiction refers to the
          competency of a given court to determine controversies of
          a particular class or kind to which the case presented for its
          consideration belongs. Venue is the place in which a
          particular action is to be brought and determined, and is a
          matter for the convenience of the litigants. Jurisdiction
          denotes the power of the court whereas venue considers the
          practicalities to determine the appropriate forum.


____________________________________________


4Father does not elaborate in his brief on J.T.’s purported “misstatements and
omissions of material facts.”

                                           -7-
J-S25032-22


J.K. v. W.L.K., 102 A.3d 511, 513 (Pa.Super. 2014) (internal citation

omitted).

      Pennsylvania Rule of Civil Procedure 1915.2 governs the venue of

custody matters. The Rule provides, in relevant part:

         Rule 1915.2. Venue

         (a) An action may be brought in any county

         (1)(i) which is the home county of the child at the
         commencement of the proceeding, or

         (ii) which had been the child’s home county within six
         months before commencement of the proceeding and the
         child is absent from the county but a parent or person acting
         as parent continues to live in the county[.]

Pa.R.C.P. 1915.2(a)(1).

      Instantly, J.T. presented testimony/evidence throughout the history of

this case that Children resided in J.T.’s home with Mother in Crawford County

prior to Mother’s death. J.T. acknowledged that on occasion Mother would

take Children to visit Maternal Grandmother or to visit Father and Father’s

family in Erie County, as Mother and Father had an “on again, off again”

relationship. J.T. clarified that Mother never left with Children for more than

a few weeks at a time. Although Father claimed that Children predominantly

resided in Erie County, the court credited J.T.’s testimony. (See Opinion and

Order, 1/26/22, at 3) (stating Children have resided at J.T.’s residence since

birth). See also R.M.G., Jr. (explaining that we defer to credibility findings

by trial court). Additionally, the court already decided by opinion and order


                                     -8-
J-S25032-22


entered October 6, 2021 that J.T. stood in loco parentis to Children. Thus,

the record shows that at the time J.T. filed the custody complaint on April 8,

2021, Crawford County had been Children’s home county within the preceding

six months. Additionally, even though Children were absent from Crawford

County at the time J.T. filed the custody complaint because Father had taken

them with him following Mother’s death, J.T. (who was acting in the role of in

loco parentis) was still residing in Crawford County. Therefore, venue was

proper in Crawford County per Rule 1915.2(a)(1)(ii), and Father’s first issue

merits no relief. See Pa.R.C.P. 1915.2(a)(1)(ii).

      In his second issue, Father argues the court erroneously concluded that

J.T. had in loco parentis standing to commence the custody action. Father

emphasizes that he did not consent to J.T.’s actions evinced by Father’s

challenge to Children being taken from him. Father submits that Children did

not reside with J.T. for 12 consecutive months prior to the filing of the action.

Father concludes J.T. lacked standing to pursue custody, and this Court must

grant relief. We disagree.

      Preliminarily, we reiterate that the court held a hearing to address the

parties’ standing on September 27, 2021, and entered an opinion and order

on October 6, 2021, confirming J.T.’s standing as in loco parentis to pursue

custody. Although that order was not final, it was immediately appealable

under the collateral order doctrine.      See K.W. v. S.L., 157 A.3d 498

(Pa.Super. 2017) (holding that father’s appeal from order granting appellees’


                                      -9-
J-S25032-22


in loco parentis standing was immediately appealable as collateral order).

Father did not file an interlocutory appeal from that decision as a collateral

order.   In its Rule 1925(a) opinion, the trial court suggested that Father

waived the standing issue, presumably because Father could have challenged

standing following the October 6, 2021 order. Recently, however, this Court

stated: “We can find no rule of law, either statutory or common law, which

states that a collateral order must be appealed within 30 days of its entrance

or an appeal based upon the substance of the collateral order is forever

precluded.”     Adams v. Toll Brothers, Inc. No. 1451-1460 EDA 2021

(Pa.Super.     July   28,   2022),    2022     WL   2980865   at   *6   (unpublished

memorandum)5 (emphasis in original). See also Pa.R.A.P. 313(a) (stating

appeal may be taken as of right from collateral order). Consequently, we

disagree that Father’s challenge to standing is waived in this appeal and we

will review the merits of Father’s second issue.

       Our review of this issue implicates the following legal principles:

          “Threshold issues of standing are questions of law; thus, our
          standard of review is de novo and our scope of review is
          plenary.” Rellick–Smith v. Rellick, 147 A.3d 897, 901
          (Pa.Super. 2016) (quoting Johnson v. American
          Standard, 607 Pa. 492, 8 A.3d 318, 326 (2010)).

          Generally, the Child Custody Act does not permit third
          parties to seek custody of a child contrary to the wishes of
          that child’s parents. The Act provides several exceptions to
          this rule, which apply primarily to grandparents and great-
____________________________________________


5 See Pa.R.A.P. 126(b) (stating we may rely on unpublished decisions from
this Court filed after May 1, 2019 for persuasive value).

                                          - 10 -
J-S25032-22


          grandparents. See 23 Pa.C.S.A. § 5324(3); 23 Pa.C.S.A. §
          5325. In fact, unless a person seeking custody is a parent,
          grandparent, or great-grandparent of the child, the Act
          allows for standing only if that person is “in loco parentis.”
          23 Pa.C.S.A. § 5324(2).[6]

          “The term in loco parentis literally means ‘in the place of a
          parent.’” Peters v. Costello, 586 Pa. 102, 891 A.2d 705,
          710 (2005) (citing Black’s Law Dictionary, 791 (7th Ed.
          1991)). A person stands in loco parentis with respect to a
          child when he or she “assum[es] the obligations incident to
          the parental relationship without going through the
          formality of a legal adoption. The status of in loco parentis
          embodies two ideas; first, the assumption of a parental
          status, and, second, the discharge of parental duties.” Id.
          (quoting T.B. v. L.R.M., 567 Pa. 222, 786 A.2d 913, 916-
          17 (2001)). Critical to our discussion here, “in loco parentis
          status cannot be achieved without the consent and
          knowledge of, and in disregard of[,] the wishes of a parent.”
          E.W. v. T.S., 916 A.2d 1197, 1205 (Pa.[Super.] 2007)
          (citing T.B., supra).
____________________________________________


6Under Section 5324, the following individuals may file an action for any form
of physical custody or legal custody:

          (1) A parent of the child.
          (2) A person who stands in loco parentis to the child.
          (3) A grandparent of the child who is not in loco parentis to
          the child:
             (i) whose relationship with the child began either with the
          consent of the parents of the child or under a court order;
             (ii) who assumes or is willing to assume responsibility for
          the child; and
             (iii) when one of the following conditions is met:
                                    *    *    *
                    (C) the child has, for a period of at least 12
          consecutive months, resides with the grandparents,
          excluding brief temporary absences of the child from the
          home and is removed from the home by the parents in which
          case the action must be filed within six months after the
          removal of the child from the home.

23 Pa.C.S.A. § 5324.

                                          - 11 -
J-S25032-22



K.W., supra at 504-05.

      Instantly, in the trial court’s October 6, 2021 opinion and order following

the September 27, 2021 hearing on standing, the court explained that J.T.

has always been “a grandmother figure” for Children. (Opinion and Order,

10/6/21, at 5). The court noted that Children resided almost exclusively with

J.T. since their birth, and any periods of time where Mother would take

Children to stay at other locations were temporary.      Specifically, the court

noted that J.T. provided parental support for Children by feeding Children,

bathing them, providing transportation for Children, and assisting with all

other activities of daily living. In essence, J.T.’s relationship with Children

“was far beyond that of just a caregiver for Children.” (Id.) J.T. was also the

primary financial support for Children and Mother.         When Mother died,

Maternal Grandmother immediately called J.T. to pick up Children. Thus, even

Maternal Grandmother recognized J.T. as the appropriate custodial adult for

Children after Mother’s death.

      The court further noted that at the September 27, 2021 hearing, Father

had the opportunity to examine J.T. on the witness stand and to present his

own testimony and that of witnesses. The court rejected the claims by Father

and Paternal Grandmother that Children have slept in Paternal Grandmother’s

house in Erie County every night of their lives. The court expressly stated

“there [was] no basis to find the testimony of [Father] or [Paternal

Grandmother] to be credible.” (Id. at 7). In sum, the court decided “[t]here

                                     - 12 -
J-S25032-22


is no question [J.T.] has been in loco parentis to the Children their entire

lives.” (Id. at 8).

      The record supports the court’s analysis that J.T. had standing to pursue

custody under Section 5324(2). See 23 Pa.C.S.A. § 5324(2); R.M.G., Jr.,

supra. Further, we defer to the credibility findings of the trial judge, who had

the opportunity to observe the proceedings and the demeanor of the

witnesses. See id. See also M.J.S. v. B.B., 172 A.3d 651 (Pa.Super. 2017)

(holding grandmother stood in loco parentis to Child and had standing to

pursue custody under Section 5324(2) where grandmother, mother, and child

lived together for five years as intact family unit and grandmother either

shared or assumed sole parenting responsibility for entirety of child’s life;

record showed that grandmother fed, bathed, and entertained child daily,

attended doctors’ appointments, and transported child to kindergarten;

grandmother also assisted child financially and has consistently been

stabilizing force in child’s life). Further, we reject Father’s contention that J.T.

acted in loco parentis to Children against Father’s wishes. As this Court said

in M.J.S.: “Through his own inaction, Father acquiesced to the development

of the in loco parentis relationship between Grandmother and [Child].             …

Stated another way, by failing to act while Grandmother raised his son, Father

acted in a manner consistent with his consent to her in loco parentis status.”




                                      - 13 -
J-S25032-22


M.J.S., supra at 657.7        For all of these reasons, Father’s second issue on

appeal merits no relief.

       In his third issue, Father contends the court’s entry of “default

judgment” relinquishing his parental rights was “in stark contrast to [legal]

principles[.]”    (Id. at 10).       Father insists the court’s entry of “default

judgment” is “voidable” here. (Id. at 16). We disagree that relief is due.

       Initially, it is unclear why Father refers to the custody order at issue as

a “default judgment.”       To the extent that Father is complaining about the

court’s temporary custody order after Father failed to attend mediation, the

court subsequently held another mediation at which Father appeared, and

ultimately held a de novo custody trial. To the extent Father is complaining

the court failed to evaluate the relevant custody factors in making its custody

decision, the record belies that contention. Rather, the record shows the court

carefully considered each of the sixteen custody factors. (See Opinion and

Order, 1/26/22, at 3-6). In its conclusion, the court stated: “[I]t is clear to

this [c]ourt that [J.T.] has rebutted the presumption that custody shall be

awarded to the parent.        She has rebutted the presumption with clear and

convincing evidence. It is in the best interest of the Children that they remain

with [J.T.]” (Id. at 6). See also 23 Pa.C.S.A. § 5327(b) (stating that in any



____________________________________________


7We note that Father seems to suggest J.T. lacked standing under Section
5324(3). As we have already decided that J.T. had standing under Section
5324(2), we decline to confront Father’s argument related to Section 5324(3).

                                          - 14 -
J-S25032-22


action regarding custody of child between parent of child and nonparent, there

shall be presumption that custody shall be awarded to parent; presumption in

favor of parent may be rebutted by clear and convincing evidence). We agree

with the court’s thorough analysis as detailed in the January 26, 2022 opinion

and order. Thus, Father’s third issue merits no relief.

      In his fourth issue, Father complains the court failed to dispose of the

custody matter in a timely manner. Father argues the custody matter was

initiated on April 8, 2021, and that trial did not occur until January 24, 2022,

through no fault of his own. Father submits the custody complaint should

have been dismissed on this basis. Father concludes the court’s custody order

was improper, and this Court must grant him full and sole custody of Children.

We disagree.

      Pennsylvania Rule of Civil Procedure 1915.4 provides, in relevant part:

         Rule 1915.4. Prompt Disposition of Custody Cases

                                   *     *      *

         (b) Listing Trials Before the Court. Depending upon the
         procedure in the judicial district, within 180 days of the filing
         of the complaint either the court shall automatically enter
         an order scheduling a trial before a judge or a party shall
         file a praecipe, motion or request for trial, except as
         otherwise provided in this subdivision. If it is not the
         practice of the court to automatically schedule trials and
         neither party files a praecipe, motion or request for trial
         within 180 days of filing of the pleading, the court shall, sua
         sponte or on motion of a party, dismiss the matter unless a
         party has been granted an extension for good cause shown,
         or the court finds that dismissal is not in the best
         interests of the child. The extension shall not exceed 60
         days beyond the 180 day limit. A further reasonable

                                       - 15 -
J-S25032-22


         extension may be granted by the court upon agreement of
         the parties or when the court finds, on the record,
         compelling circumstances for a further reasonable
         extension. If an extension is granted and, thereafter,
         neither party files a praecipe, motion or request for trial
         within the time period allowed by the extension, the court
         shall, sua sponte or on the motion of a party, dismiss the
         matter unless the court finds that dismissal is not in
         the best interests of the child. A motion to dismiss,
         pursuant to this rule, shall be filed and served upon the
         opposing party. The opposing party shall have 20 days from
         the date of service to file an objection. If no objection is
         filed, the court shall dismiss the case. Prior to a sua sponte
         dismissal, the court shall notify the parties of an intent to
         dismiss the case unless an objection is filed within 20 days
         of the date of the notice.

         (c) Trial. Trials before a judge shall commence within 90
         days of the date the scheduling order is entered. Trials and
         hearings shall be scheduled to be heard on consecutive days
         whenever possible but, if not on consecutive days, then the
         trial or hearing shall be concluded not later than 45 days
         from commencement.

Pa.R.C.P. 1915.4(b), (c) (emphasis added).

      Here, the court noted:

         On December 2, 2021, [Father] filed a Motion to Dismiss in
         which he alleged that the custody complaint should be
         dismissed because the custody trial was not scheduled
         within 180 days of the filing of the custody complaint. By
         Order dated December 3, 2021, [the court] denied the
         Motion to Dismiss as it was abundantly clear that dismissal
         would not be in the best interest of the children.
         Additionally, the custody trial was delayed due to pre-trial
         litigation most of which was initiated by [Father].

(Rule 1925(a) Opinion, filed 3/15/22, at 1). We agree with the trial court that

no relief is due.

      The record shows that J.T. filed the custody complaint on April 8, 2021.


                                     - 16 -
J-S25032-22


On May 26, 2021, the court issued a notice of mediation. The case proceeded

to mediation, which Father failed to attend.     Father subsequently filed a

request for a de novo hearing on June 25, 2021, claiming he had no notice of

the mediation.    Therefore, on July 13, 2021, the court scheduled a new

mediation for August 9, 2021. Following mediation, Father again requested a

de novo hearing.     Paternal Grandmother subsequently filed a petition to

intervene.   In the meantime, Father challenged J.T.’s standing to pursue

custody. Thus, on September 27, 2021, the court held a hearing to address

J.T.’s standing. The court further sought to establish Father’s standing by way

of a paternity test, where there were questions concerning paternity. Once

the standing issues were resolved, on December 6, 2021, the court scheduled

the de novo hearing for December 29, 2021; and ultimately rescheduled the

hearing for January 24, 2022, when it took place. We agree with the trial

court that the lengthy pre-trial litigation in this case was the cause of any

postponement of trial.

      Additionally, the Rule expressly prohibits dismissal of a custody case

where it is not in the best interests of the child. See Pa.R.C.P. 1915.4(b). We

agree with the trial court that dismissal would not have served Children’s best

interests.   Moreover, although the court technically failed to schedule the

custody trial within 180 days of the filing of the custody complaint, factoring

in the 180 days for scheduling and the 90 days thereafter in which to hold the

hearing, the Rule contemplates a custody trial occurring within nine months


                                    - 17 -
J-S25032-22


(absent any extensions). See Pa.R.C.P. 1915.4(b), (c). Thus, the court held

the custody trial in the approximate timeframe contemplated by the Rule.

Under these circumstances, we see no prejudice to Father. See M.S. v. J.K.,

No. 2282 EDA 2020 (Pa.Super. Aug. 17, 2021) (unpublished memorandum)

(holding no relief was due where trial court failed to comply with language of

Rule 1915.4(c) and did not complete custody hearings for more than two years

after first hearing because father did not suffer prejudice).8      Therefore,

Father’s fourth issue on appeal merits no relief. Accordingly, we affirm.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2022




____________________________________________


8   See Pa.R.A.P. 126(b).

                                          - 18 -